August    8. 1975


The Honorable     Bevington  Reed                            Opinion    No.   H-   662
Commissioner
Coordinating    Board                                        Re: Extent of notice         required     by the
Texas College    and University   System                     Open Meetings  Act.
P. 0. Box 12788, Capitol Station
Austin,   Texas   78711

Dear   Dr.   Reed:

              You have asked how detailed a notice              of a public meeting  is required   to
be under     section 3A of the Texas Open Meetings               Act, article 6252-17,   V. T. C. S.

             Section    3A provides      in part:

                        (a) Written notice of the date, hour, place,   and
                     subject of each meeting   held by a governmental    body
                     shall be given before the meeting   as prescribed    by
                     this section.

                     ’ (h) ‘Notice       of a meeting     must be posted in a place
                     readily   accessible        to the general     public at all times
                     for at least 72 hours preceding              the scheduled time of
                     the meeting,        except that not.ice of a meeting           of a state
                     board,    commission,          department,      or officer     having
                     statewide     jurisdiction,       other than the Industrial          Acci-
                     dent Board or the governing             board of an institution          of
                     higher education,          must be posted by the Secretary              of
                     State for at least seven days preceding                the day of the
                     meeting.       In case of emergency           or urgent public neces-
                      sity, which shall be expressed             in the notice,      it shall
                     be sufficient      if the notice is posted two hours before
                     the meeting       is convened.        Provided    further,     that where
                     a meeting      has been called with noitce thereof               posted in
                     accordance       with this subsection,         additional     subjects
                     may be added to the agenda for such meeting                     by posting
                      a supplemental        notice,    in which the emergency            or urgent
                     public necessity         requiring    consideration      of such additional
                      subjects   is expressed.          In the event of an emergency
                     meeting,     or in the event any subject is added to the agenda
                     in a supplemental          notice posted for a meeting            other than an
                      emergency       meeting,      it shall be sufficient      if the notice or
                      supplemental        notice is posted two hours before the meeting


                                             p. 2899
The Honorable     Bevington    Reed   - Page     2   (H-662)




                  is convened,     and the presiding     officer   or the member
                  calling   such emergency       meeting   or posting     supplemental
                  notice to the agenda for any other meeting             shall, if re-
                  quest therefor     containing   all pertinent    information    has
                  previously    been filed at the headquarters         of the govern-
                  mental body, give notice by telephone            or telegraph    to
                  any news media requesting          such notice and consenting
                  to pay any and all expenses        incurred    by the governmental
                  body in providing       such special notice.      The notice     pro-
                  visions   for legislative    committee     meetings     shall be as
                  provided    by the rules of the house and senate.

Subsection  (h) was amended by the 64th Legislature   and is reproduced                   above     in the
new version   which will become effective on September   1, 1975.

             The nature of notice required to be posted             was first    addressed    in Attorney
General    Opinion M-494 (1969) which indicated:

                  The notice should specifically      set out any special or
                  unusual matters     to be considered    or any matter in
                  which the public has a particular      interest,   as well
                  as general   statements    concerning    routine matters.
                  Of course,   an itemized    agenda of all matters     to be
                  considered   would be in strict compliance       with the
                  requirements     of the statutes.

           In Attorney  General Opinion H-419 (1974) we indicated      that notice                  that
a governmental    body would meet to ratify action taken at an earlier    meeting                   of a
specified date did not apprise  the public of what was to be discussed.

             More recently,the   validity of notice for a public meeting     was considered
by the Texas Supreme      Court in Lower    Colorado   River Authority    v. City of San
Marcos,     523 S. W. 2d 641 (Tex. Sup. 1975).    That case involved    the notice provided
foremeeting      of the Lower   Colorado  River Authority    on October    19, 1972.   The
notice was timely posted in the proper place and indicated        the subjects to be con-
 sidered:

                     Subjects to be considered       at such meeting will include
                  minutes of the last prior meeting;          expense statements;
                  transfers   of funds; purchase      orders,    personnel   and wage
                  changes;   investment     agreements;     grants or acceptances       of
                  easements,     rights-of-way,     land, or other property       rights;
                  contracts   and related    documents     involving   Authority   busi-
                  ness; and such other matters         concerning    the Authority’s
                  operations   as may be presented        for consideration.     (Tr.   at 75).

             At that meeting   the LCRA        increased   retail   electrical    rates   charged     in the
City   of San Marcos.

                                          p. 2900
The Honorable      Bevington    Reed     - Page      3   (H-662)



             The Supreme       Court    indicated:

                      The first effort to increase        rates was made at a
                      meeting    of the Board of Directors         on October    19,
                      1972.     The notice of that meeting        made no reference
                      to rates.    . . .
                      . . . .
                          The notice of the 1972 meeting           did not comply with
                      the open meeting      law, Article      6252-17,    $ 3A, in so far
                      as the subject of rates is concerned,            and the trial court
                      properly    held invalid the action of the Board at that
                      meeting    purporting    to increase     rates.    We approve     the
                      holding in Toyah Ind. Sch. Dist. v. Pecos-Barstow                  Ind.
                      Sch. Dist.,     Tex Civ. App.,      466 S. W. 2d 377 (no writ),
                      that a violation    of the open meeting        law subjects the
                      action taken to judicial      invalidation.      Lower   Colorado
                      River Authority,      supra at 646.

             Given the holding of the Texas Supreme             Court and the two earlier
opinions   of this Office., we believe     the minimum       requirement     of the law is that
notice of a meeting      of a governmental      body be sufficiently      specific   to apprise
the public in general      terms of each subject to be discussed.            Each item of dis-
cussion should be listed and any additions           to the subjects to be considered         arising
after the original     notice has been posted should be included in a supplemental                 notice
which complies      with the requirements        of section 3A(h) of the Act.        Notice of a
meeting   to discuss     “new business,     ” “old business,     ” “regular   business,    ” “other
business   which may come before          the board, ” “routine      business”     and other simi-
lar generalities    which do not specify a subject does not comply with the Act.                   Action
taken by a governmental         body when adequate notice was not given subjects the
action to judicial    invalidation.     Lower    Colorado    River Authority,       supra; To ah
Independent     School District     v. Pecos-Barstow       Independent    School District, 4Ib6 4    S.W.
2d 377 (Tex. Civ. App. --San Antonio           1971, no writ).

                                       SUMMARY

                           Notice of a meeting     of a governmental
                      body must be sufficiently        specific   to apprise
                      the public of the subjects which will be dis-
                      cussed.    General    phrases    such as “new busi-
                      ness, ” “old business,     ” “regular     business,   ”
                      “routine   business”   and “other business which
                      may come before the board” will not comply
                      with the Act.    Action at a meeting        which is
                      not held in compliance      with the Open Meet-
                      ings Act is subject to judicial       invalidation.




                                                              JOHN L.    HILL
                                          p. 290              Attorney   General   of Texas
     The Honorable    Bevington   Reed   - Page   4   (H-662)




     APPROVED:


7Lli5Ldb




     Opinion   Committee


     jad:




                                            p. 2902